Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose a method for identifying a test animal as an animal that consumed a traceable diet comprising a C1 metabolizing microorganism, which includes identifying the test animal as an animal that consumed the traceable diet comprising the C1 metabolizing microorganism, if a test sample isotopic Delta 13 C value is lower than a reference isotopic Delta 13 C value, and a test sample isotopic Delta 15 N value is lower than a reference isotopic Delta 15 N value, wherein a reference isotopic signature comprising a reference isotopic Delta 13 C value and a reference isotopic Delta 15 N value, and is determined from a reference animal that consumed a diet lacking the C1 metabolizing microorganism as recited in claim 1; or identifying or certifying the test animal as an animal that consumed the traceable diet comprising the C1 metabolizing microorganism, if at least two of the following are determined as a test sample isotopic Delta 13 C value is lower than a reference isotopic Delta 13 C value, a test sample isotopic Delta 15 N value is lower than a reference isotopic Delta 15 N value, and a test sample isotopic Delta 34 S value is lower than a reference isotopic Delta 34 S value, wherein a reference isotopic signature comprising a reference isotopic Delta 13 C value, a reference isotopic Delta 15 N value, and a reference isotopic Delta 34 S value, and is determined from a reference animal that consumed a diet lacking C1 metabolizing microorganism as recited in claims 28 and 29. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881